Title: To James Madison from Robert Lee, 6 February 1815
From: Lee, Robert
To: Madison, James


        
          Sir,
          Rahway, (N.J.) Feby 6th. 1815.
        
        The enclosed was prepared for the national intelligencer, but the time is too short for its being communicated thro that channel. Will the peculiar state of our finances, as made know[n] by Mr. Dallas and yourself, excuse the extraordinary liberty I take in addressing it direct to you?
        I am well aware, Sir, that your time is precious, very precious. Nothing less than an ardent desire to serve a sinking and suffering country could induce me to levy a tax of one moment upon it. I am, Sir, with sincere respect Yours &c.
        
          Robt: Lee
        
      